Citation Nr: 0212139	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  98-15 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for the residuals of a 
varicose vein disability, right leg, currently evaluated at 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to January 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which increased the veteran's disability rating 
to 10 percent by a rating decision dated in May 1997; 
however, he disagreed and the claim remains on appeal.  The 
veteran moved and jurisdiction of his claim was transferred 
to the Philadelphia RO.

In July 2001, a hearing was held before the undersigned 
Member of the Board sitting in Philadelphia, Pennsylvania.  A 
transcript of the hearing testimony has been associated with 
the claims file.  In October 2001, the Board remanded the 
issue for further development.  The claim is now ready for 
appellate review.

Further, it appears that the veteran may have attempted to 
raise the issue of a total disability rating for compensation 
based on individual unemployability.  If he desires to pursue 
this issue, he should do so with specificity at the RO.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  For the period prior to January 1998, the veteran's right 
leg varicose vein disability was manifested by subjective 
complaints of swelling and achiness and objective findings of 
lower leg varicosities and edema but no ulcerations, skin 
discoloration, or stasis dermatitis.

3.  For the period since to January 1998, the veteran's right 
leg varicose veins are manifested by subjective complaints of 
achiness and swelling with prolonged standing and objective 
findings of varicosities above and below the knee, 
approximately 1 cm. in size.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
varicose vein disability, right leg, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code (DC) 
7120 (1997) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001). 

During the pendency of this appeal, VA amended its 
regulations for rating cardiovascular system disabilities 
(including varicose veins) effective January 12, 1998.  See 
38 C.F.R. § 4.104 (2001).  The timing of this change in the 
regulations requires the Board to first consider whether the 
amended regulation is more favorable to the veteran than the 
prior regulation, to include separately applying the pre-
amendment and amended version to determine which version is 
more favorable.  If the amended version is more favorable, 
the Board will apply the amended version from the effective 
date of the amendment and the pre-amendment version for any 
period preceding the effective date; however, the effective 
date cannot be earlier than the effective date of the change.  
In applying either version, all evidence of record must be 
considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 11-97; Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  After a review of the 
relevant regulations, the Board finds that neither version is 
more favorable and the Board will adjudicate the veteran's 
claim pursuant to the regulations in effect at the applicable 
time. 

Under the pre-amendment regulations, a 10 percent rating was 
warranted for a moderate disability, varicosities of the 
superficial veins below the knees, with symptoms of pain and 
cramping on exertion, unilateral or bilateral.  A moderately 
severe disability, involving superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from 1-2 cms. in diameter, with symptoms of 
pain or cramping on exertion, without involvement of the deep 
circulation warranted a 20 percent rating when unilateral.  A 
severe disability, involving superficial veins above and 
below the knee, with involvement of the long saphenous, 
ranging over 2 cms. in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration, no 
involvement of deep circulation, warranted a 40 percent 
rating when unilateral.  A pronounced disability, with the 
findings for the severe condition with secondary involvement 
of the deep circulation, as demonstrated by Trendelenburg and 
Perthes tests, with ulceration and pigmentation, warranted a 
50 percent rating when unilateral.  38 C.F.R. § 4.104, DC 
7120 (1997).  

Under regulations in effect since January 12, 1998 (and 
considered by the RO), asymptomatic palpable or visible 
varicose veins were noncompensable.  A 10 percent evaluation 
required intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation or compression hosiery.  
Persistent edema, incompletely relieved by elevation, with or 
without beginning stasis pigmentation or eczema warrants a 20 
percent rating.  A 60 percent evaluation requires persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent evaluation 
mandates massive board-like edema with constant pain at rest.  
A Note at the end of DC 7120 indicates that the evaluations 
are for involvement of a single extremity.  If more than one 
extremity is involved, evaluation of each extremity is 
separately undertaken and combined using the bilateral 
factor, if applicable.

Turning first to the proper evaluation for the veteran's 
service-connected varicose veins, the Board notes that a 
February 1997 VA examination reported that the veteran worked 
at a job which required walking, standing, and prolonged 
sitting at times.  He indicated that he had no difficulties 
with his job except that occasionally on prolonged standing 
he got a little achy in the right leg.  The right leg was 
larger than the left by 3/4 inch.  The examiner noted that this 
finding was consistent with chronic venous insufficiency.  
There were no ulcerations, or skin pigment changes indicating 
no stasis dermatitis.  Varicosities of the greater saphenous 
system and a few saccules of the lesser saphenous system 
higher up in the right leg were noted, from the ankle to the 
upper calf, with a diameter of 1 cm.  The final diagnosis was 
chronic venous insufficiency with varicose veins of the right 
lower limb.

Based on the above, the Board finds that the veteran's 
varicose veins disability did not meet or more closely 
approximate the criteria for a disability evaluation greater 
than the 10 percent assigned under the pre-amendment 
regulations.  Of note, the next higher rating (a moderately 
severe disability) would be warranted with superficial veins 
above and below the knee, whereas the veteran had involvement 
of only the lower right leg as reported in the VA examination 
report.  Further, a moderately severe disability required 
involvement of the long saphenous vein ranging in size from 
1-2 cms. in diameter; however, the veteran's saphenous vein 
size was listed in the 1 cm. range.  Finally, while the 
veteran had reported pain or cramping with prolonged 
standing, this is similarly consistent with a moderate (10 
percent) disability.  

Next, although edema was noted in the examination report, 
there was no evidence to support a finding of persistent 
edema as required under the amended regulations, particularly 
in light of subsequent medical evidence showing no evidence 
of lower leg swelling.  This suggests to the Board that, at 
the very most, the veteran's edema was intermittent, which 
supports no more than a 10 percent rating under the amended 
regulations.  Given that there is no evidence of involvement 
above the knee, that the varicosities were reported at 1 cm. 
in size, and no indication of persistent edema, the Board 
finds that the weight of the evidence indicates that a 10 
percent evaluation, but no more, was warranted for the 
veteran's varicose veins.  Accordingly, the Board finds that 
the over-all picture of the veteran's right leg varicose 
veins prior to January 1998 more closely resembled a 10 
percent evaluation under both the pre-amendment and amended 
regulations.

Next, the Board has considered a February 1998 VA examination 
in which the veteran denied ever having phlebitis, and 
complained of increased discomfort and swelling with 
prolonged standing.  He could not jog or take long walks and 
missed some work due to right leg discomfort.  Physical 
examination revealed several varicosities in the calf region 
of the right leg, easily compressible and somewhat tender but 
without sclerosis.  Calf measurement were equal, bilaterally, 
and there was no evidence of swelling.  The clinical 
assessment was varicose veins of the right lower extremity 
with residuals of pain and intermittent edema.  

As noted above, a higher rating is available under the 
amended with persistent edema; however, there was no edema 
noted on the February 1998 examination and the examiner 
specifically concluded that the veteran only experienced 
"intermittent edema" as a result of his varicose veins, 
which is consistent with a 10 percent rating, but no more.  
Moreover, the evidence does not support a higher rating under 
the pre-amendment regulations as there was no indication of 
involvement of veins above and below the knee.  Therefore, 
there is no basis for a higher rating under the pre-amended 
regulations based on the February 1998 VA examination.

The Board has also reviewed multiple outpatient treatment 
records relating, among other things, that the veteran's 
extremities were normal, suggesting that there was no 
evidence of edema, ulcerations, stasis, and the like.  
Moreover, a July 1999 outpatient treatment note reported no 
cyanosis, clubbing, or edema of the extremities.  This 
evidence indicates that, to the extent the veteran 
experienced edema of his right lower extremity, it was not 
present at all times, thus supporting a 10 percent disability 
rating, but no more, under the pre-amendment and amended 
regulations.

Next, the Board has considered a February 2000 VA 
examination, which noted scars on the lower leg from prior 
varicose vein surgeries, and multiple varicose veins about 
the knee joint.  The veteran complained of a gradual aching 
pain in both his legs and feet, especially on standing for an 
extended period of time.  The varicosities measured from 1/4 
in. (approximately 0.6 cm.) to 1/2 in. (approximately 1.2 cm.).  
There was no evidence of ulcerations, skin changes, or 
swelling.  The examiner also specifically related that there 
was no evidence of easy fatigability, incoordination, loss of 
range of motion, or weakened motion.  As there was no 
evidence of "persistent edema" required for a 20 percent 
disability rating, the Board finds that this examination does 
not support a higher disability rating under the amended 
regulations.  Similarly, the varicose veins are reported at 
approximately 1 cm. in size; therefore, there is no basis for 
a higher rating under the pre-amendment regulations. 

In a January 2002 VA examination, the examiner noted that the 
veteran's varicosities were unchanged since the February 2000 
examination.  He noted that the veteran had fractured his 
ankle two years previously.  The veteran reported that his 
job required that he stand a lot and that his leg ached after 
a long period of standing.  He related that his leg did not 
bother him after overnight recumbency.  Jogging one block 
caused pain, which the examiner attributed to venous 
claudication.  Physical examination revealed right leg 
swelling but no subcutaneous induration, ulcers, or 
tenderness.  The examiner admitted that he did not examine 
the veteran after recumbency, but noted that it was "likely 
that the swelling is relieved by recumbency and/or elevation 
as the claimant reports that he had no achiness of the leg on 
recumbency."  In a June 2002 addendum, the examiner related 
that the swelling of the veteran's leg was the natural 
progression of his disorder, as opposed to the right ankle 
fracture aggravating the condition.

Based on this evidence, and particularly in light of 
outpatient treatment records showing no complaints of pain or 
swelling of the veteran's right leg, the Board finds that a 
higher disability rating is not warranted.  As previously 
noted, while there now appears to be varicose veins above and 
below the knee, they have been reported in the 1 cm. range, 
which supports a 10 percent rating but no more under the pre-
amendment regulations (requiring varicosities in the 1-2 cm. 
range).  Moreover, despite the veteran's contentions of 
persistent edema, the Board places significant probative 
weight on the outpatient treatment records showing that the 
veteran's extremities were normal, suggesting that the edema 
comes and goes.

The Board has also considered the veteran's statements that 
his condition has worsened.  Although his statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  He 
lacks the medical expertise to establish the current level of 
his disability under the regulations.

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2002).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement of the case and supplemental statements of the case 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the claim 
for an earlier effective date.  Next, it appears that all 
medical records identified by the veteran in support of his 
claim have been associated with the claims file, including 
outpatient treatment records and VA examination reports.  
Moreover, the veteran was provided with an opportunity to 
testify before the Board and the claim was remanded by the 
Board for additional development.  Therefore, the Board finds 
that the mandates of the VCAA have been satisfied and no 
further development is needed.


ORDER

The claim for entitlement to an increased rating for the 
residuals of a varicose vein, right leg, currently evaluated 
at 10 percent disabling, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you

 

